Per Curiam,
This is the second time relator has petitioned the Court of Common Pleas of Allegheny County for a discharge on a writ of habeas corpus; and this is the second appeal to this Court from the dismissal of his petition. The facts and the issues are the same in both proceedings. The matter having been adjudicated by this Court in the prior appeal, Com. ex rel. Collins v. Ashe, 159 Pa. Superior Ct. 553, 49 A. 2d 265, allocatur refused by the Supreme Court of Pennsylvania, 159 Pa. Superior Ct. xxiv,1 the present appeal will be dismissed. See Com. ex rel. Orlando v. Smith, 346 Pa. 42, 30 A. 2d 534; Com. ex rel. Lieberman v. Burke, 158 Pa. Superior Ct. 207, 44 A. 2d 597; Com. ex rel. Lewis v. Ashe, 142 Pa. Superior Ct. 357, 16 A. 2d 433.
Appeal is dismissed.

 See United States ex rel. Collins v. Ashe, Warden, D. C., 74 F. Supp. 987, 3 Cir., 175 F. 2d 555; D. C., 80 F. Supp. 914, 3 Cir., 176 F. 2d 606; D. C., 90 F. Supp. 463.